Exhibit 10.67

Business Division and Partnership Agreement

between

Beijing Sogou Technology Development Co., Ltd

and

Beijing Sogou Information Service Co., Ltd.

September 26, 2010

 

1



--------------------------------------------------------------------------------

This Business Division and Partnership Agreement (hereinafter referred to as the
“Agreement”) is entered into by and between the following parties on
September 26, 2010:

 

Party A:   Beijing Sogou Technology Development Co., Ltd, Registered Address:
Room 1, Level 9, Sohu Internet Plaza, Zhongguancun East Road, Haidian District,
Beijing Party B:   Beijing Sogou Information Service Co., Ltd., Registered
Address: Room 2, Level 9, Sohu Internet Plaza, Zhongguancun East Road, Haidian
District, Beijing

In this Agreement, Party A and Party B are referred to as the “parties”
collectively or “a party” individually.

Whereas:

 

1 Party A is a wholly foreign-invested limited liability company incorporated
and existing under laws of the People’s Republic of China and owns expertise and
staff in connection with Internet information services as well as relevant
customer channels.

 

2 Party B is a domestic limited liability company incorporated under laws of the
People’s Republic of China, which has the capability and qualification to deal
in Internet information service and Internet search business, runs the Sogou
website and primarily conducts the business of online information publication
and Internet search service.

 

3 Party A possesses resources required in the offering of computer technologies,
network technology development and technical service, is a provider of technical
support required by network operations, and signed an Exclusive Technical
Consultancy and Service Agreement with Party B on September 26, 2010.

 

4 With regard to the joint provision of enterprise promotion service to
customers, both parties have been partnering with each other as per the division
of business based on their respective business scope since their incorporation.
Before execution of this Agreement, both parties had reached full common
understanding and concluded an oral agreement on their respective rights and
obligations under the business division and partnership. In order to document
the prior partnership pattern between the parties and the relevant terms and
conditions, and to standardize future business division and partnership, both
parties hereby enter into the following written agreement for clarification and
mutual performance.

 

1



--------------------------------------------------------------------------------

I. Content of Partnership

 

  1. In order to fully leverage and make use of the Sogou brand to offer
enterprise promotion service to customers, Party B agrees and acknowledges that
Party A may sign package service contracts with customers and/or agents on a
unified manner depending on the circumstances.

 

  2. After execution of such a contract, and subject to compliance with
applicable Chinese laws and regulations, Party A shall only provide the customer
with the technical consultancy and technical support service within its business
scope that is required in online information publication and publication of the
customer’s promotional information, and shall provide network-related technical
and consulting support to Party B as per the Exclusive Technology Consulting and
Service Agreement.

 

  3. Party B shall, as per this Agreement and the provisions of such service
contract signed by Party A, provide the customer with Internet information
publication service, publish online information, enterprise promotion
information, and furnish other services in connection with the business
conducted by Party A.

 

  4. Both parties agree that Party A will charge and invoice customers on a
unified basis, and Party A shall, after receiving the charges, pay to Party B
the consideration for provision of Internet information service depending on the
charges collected and the amounts of work offered by both parties during the
underlying service, and according to the provisions of Article II of this
Agreement.

 

  5. Party A permits Party B to use on the website of Party B the software
copyrighted by Party A that is in connection with performance of this Agreement.

II. Payment of Consideration

 

  1. As the consideration for the Internet information service and other
relevant services offered by Party B to customers, Party A will pay a service
fee to Party B after receiving the package amounts from the customers, and the
amount of the service fee will be determined and paid as per the terms set forth
in the attachment hereto and may be subject to adjustment by both parties
depending on the circumstances.

 

2



--------------------------------------------------------------------------------

  2. Both parties agree that they shall jointly bear all financial losses that
may arise from performance of this Agreement.

 

  3. Both parties hereby acknowledge that, before the execution of this written
Agreement, and as per the business division and partnership orally agreed upon
by both parties, Party A had paid to Party B through various ways (including but
not limited to sharing operating costs) the full amount of the service fee that
was due and payable for the Internet information service and other relevant
services offered by Party B.

III. Representations and Warranties

 

  1. Party A hereby represents and warrants as follows:

 

  (a) Party A is a company legally incorporated and validly existing under
Chinese laws.

 

  (b) Party A performs this Agreement within the scope of its corporate powers
and business scope, has taken necessary corporate acts and appropriate
authorizations and obtained requisite consents and approvals from third parties
and governmental authorities for performance of this Agreement, and its
performance of this Agreement does not violate any legal or contractual
restrictions that are binding upon or may affect it.

 

  (c) Once executed, this Agreement shall immediately become a valid and
effective legal instrument that is binding and enforceable upon Party A.

 

  2. Party B hereby represents and warrants as follows:

 

  (a) Party B is a company incorporated and validly existing under Chinese laws
and is qualified to offer Internet information service and other relevant
services.

 

  (b) Party B performs this Agreement within the scope of its corporate powers
and business scope, has taken necessary corporate acts and appropriate
authorizations and obtained requisite consents and approvals from third parties
and governmental authorities for performance of this Agreement, and its
performance of this Agreement does not violate any legal or contractual
restrictions that are binding upon or may affect it.

 

  (c) Once executed, this Agreement shall immediately become a valid and
effective legal instrument that is binding and enforceable upon Party B.

 

3



--------------------------------------------------------------------------------

IV. Responsibility for Defaults

 

  1. Unless otherwise stated herein, a party shall be deemed as being in default
of this Agreement if and to the extent that it fails to fully perform or
suspends performance of its obligations hereunder and fails to correct the said
act within thirty days upon receipt of the other party’s notice, or if and to
the extent that its representations and warranties are untrue, inaccurate or
incomplete.

 

  2. If either party breaches this Agreement or any representation or warranty
it has made herein, the non-defaulting party may give a written notice to the
defaulting party, requesting the defaulting party to correct the default within
ten days from receipt of the notice, take appropriate measures to effectively
prevent detrimental consequences in a timely manners, and continue performance
of this Agreement.

 

  3. If either party’s default of this Agreement causes the other party to bear
any expenses, liabilities or to suffer any losses (including but not limited to
loss of corporate profits), the defaulting party shall indemnify the
non-defaulting party for any such expenses, liabilities or losses (including but
not limited to interest and attorney’s fee that may be paid or lost due to the
default). The sum of such indemnities paid by the defaulting party to the
non-defaulting party shall be equal to the losses arising from the default, and
such indemnities shall include the benefits that the non-defaulting party should
have received as result of performance of this Agreement but shall not exceed
the reasonable expectation of both parties.

 

  4. If both parties breach this Agreement, the amount of indemnities each party
shall pay respectively shall be determined depending on the degree of its
default.

 

4



--------------------------------------------------------------------------------

V. Taxes

Each party shall independently bear the taxes it incurs during performance of
this Agreement according to the requirements of applicable laws.

VI. Confidentiality Clause

 

  1. Both parties agree to endeavor to take all reasonable measures to keep in
confidence the execution, terms and conditions as well as performance of this
Agreement, and the confidential data and information of either party that the
other party may know or access during performance of this Agreement (hereinafter
referred to as “Confidential Information”), and shall not disclose, make
available or assign such Confidential Information to any third party without the
prior written consent of the party providing the information.

 

  2. The above restriction is not applicable to:

 

  (a) information that has already become generally available to the public at
the time of disclosure;

 

  (b) information that, after the time of disclosure, has become generally
available to the public not because of either party’s fault;

 

  (c) information that either party can prove that it has already possessed
before the time of disclosure and that has not been directly or indirectly
acquired from the other party; and

 

  (d) the foregoing Confidential Information that either party is obliged to
disclose to relevant governmental authorities or stock exchanges, among others,
as required by law, or that either party discloses to its direct legal counsels
and financial advisors as needed during its due course of business.

 

  3. Both parties agree that this clause will continue to remain valid and
effective regardless of any alteration, cancellation or termination of this
Agreement.

 

5



--------------------------------------------------------------------------------

VII. Effectiveness and Term of Agreement

 

  1. This Agreement shall take effect as of the first written date of execution
after being affixed with the company seals of both parties.

 

  2. This Agreement shall remain valid for ten years from the date of
effectiveness unless Party A cancels it early. Before expiration of this
Agreement, performance of this Agreement may be terminated early or the term of
this Agreement may be extended if so agreed by both parties or if unilaterally
requested by Party A.

VIII. Governing Law and Settlement of Disputes

 

  1. Governing Law

The execution, effectiveness, performance, construction and interpretation of
and the settlement of disputes over this Agreement shall be governed by Chinese
laws.

 

  2. Arbitration

When any dispute occurs between both parties with regard to the interpretation
and performance of any clauses herein, the parties shall seek settlement of the
dispute through good-faith negotiation. If both parties cannot reach any
agreement on settlement of the dispute within thirty (30) days after either
party sends to the other party the written notice requesting resolution through
negotiation, either party may refer the dispute to China International Economic
and Trade Arbitration Commission for determination according to the arbitration
rules of the said Commission as then prevailing. Arbitration shall occur in
Beijing and the language of arbitration shall be Chinese. The arbitration ruling
shall be final and binding upon both parties. This clause shall survive
regardless of termination or cancellation of this Agreement.

IX. Force Majeure

 

  1. Force majeure shall refer to all events that are uncontrollable and
unforeseeable by either party hereto or that are inevitable even if foreseeable
and prevent that party from performing or from fully performing the obligations
hereunder. Such events include, without limitation to, any strikes, factory
closedowns, explosions, marine perils, natural disasters or acts of public
enemy, fire, floods, destructive activities, accidents, wars, riots, rebellions
and any other similar events.

 

6



--------------------------------------------------------------------------------

  2. If a force majeure event occurs and prevents the affected party from
performing any obligation hereunder, the obligation so prevented shall be
suspended throughout the duration of the force majeure event and the date of
performance of the obligation shall be automatically extended to the date of
completion of the force majeure event, and the party so prevented from
performing the obligation shall not be subject to any punishment.

 

  3. The party encountering a force majeure event shall immediately give a
written notice to the other party, and deliver appropriate proof of the
occurrence and duration of the force majeure event. The party encountering a
force majeure event shall also make any and all reasonable efforts to terminate
the force majeure event.

 

  4. Once a force majeure event occurs, both parties shall immediately negotiate
to find an equitable solution, and shall also make any and all reasonable
efforts to minimize the consequences of the force majeure event.

 

  5. If a force majeure event lasts for over ninety (90) days and both parties
cannot reach any agreement on an equitable solution, either party shall then
have the right to terminate this Agreement. Upon termination of the Agreement as
per the foregoing provision, no further rights or obligations will accrue to
either party, provided that the rights and obligations of each party that
already accrue as of the date of termination of this Agreement shall not be
affected by the termination.

X. Miscellaneous

 

  1. Amendments to Agreement

 

  (a) Both parties hereby acknowledge that this Agreement is a fair and
reasonable agreement reached by and between them on the basis of equality and
mutual benefit. In the event of any inconsistence, this Agreement shall prevail
over all discussions, negotiations and written covenants reached by and between
both parties with regard to the subject matter hereof before execution of this
Agreement.

 

  (b) Any and all amendments, additions or alterations to this Agreement shall
be made in written and shall not take effect until and before being affixed with
each party’s company seal. Both parties’ amendments and additions to this
Agreement shall constitute an integral part of and enjoy equal legal
effectiveness as this Agreement.

 

7



--------------------------------------------------------------------------------

  2. Notices

Notices or other correspondence that either party shall give as required by this
Agreement shall be made in writing and in Chinese and delivered by person
(including express mail service) or by registered airmail. All notices and
correspondence shall be sent to the following addresses unless any otherwise
address has been informed by written notification:

 

Party A:   Beijing Sogou Technology Development Co., Ltd. Address:   Room 1,
Level 9, Sohu Internet Plaza, Zhongguancun East Road, Haidian District, Beijing
Postcode:   100084 Party B:   Beijing Sogou Information Service Co., Ltd.
Address:   Room 2, Level 9, Sohu Internet Plaza, Zhongguancun East Road, Haidian
District, Beijing Postcode:   100084

 

  3. Service of Notices

Notices and correspondence shall be deemed as given as per the following terms:

 

  (a) If delivered by person (including by express mail service): on the date of
sign-in by the receiving party.

 

  (b)

If delivered by registered mail: on the 3rd day from the date of receipt issued
by the post office.

 

  4. Severity of Agreement

Without affecting other terms and conditions of this Agreement, if any provision
or part of this Agreement is held invalid, unlawful or unenforceable according
to Chinese laws or is against public interest, the effectiveness, validity and
enforceability of the terms and conditions in all other parts of the Agreement
shall not be affected and impaired in any way. Both parties shall negotiate in
good faith to discuss and determine a clause to the satisfaction of both parties
in order to replace the invalid provision.

 

8



--------------------------------------------------------------------------------

  5. Successors and Assignees

This Agreement shall be equally binding upon each party’s lawful successors and
assignees.

 

  6. Waivers

Either party’s failure to exercise or delay in exercising any of its rights
hereunder shall not be regarded as its waiver of the right and single exercise
of any right shall not prevent future exercise of any other right.

 

  7. Language and Counterparts

This Agreement is executed in Chinese in FOUR identical copies, of which each
party respectively holds TWO and all enjoy equal legal effectiveness.

(There is no text hereinafter. Followed is the signing page)

 

9



--------------------------------------------------------------------------------

(This page contains no text and is the signing page of the Business Division and
Partnership Agreement)

Party A: Beijing Sogou Technology Development Co., Ltd

(Seal)

Party B: Beijing Sogou Information Service Co., Ltd.

(Seal)

 

10



--------------------------------------------------------------------------------

Exhibit:

Rate and Terms of Payment of Service Fee

I. Party A shall pay service fee to Party B at the rate of RMB 2 million per
annum.

II. Party A shall, within thirty days from the starting date of any fiscal year,
pay the said service fee of the prior year into the bank account designated by
Party B.

III. If Party A believes that the service pricing mechanism set forth in this
clause cannot be applied and is to be adjusted due to certain reason, Party B
shall, within ten working days from the date of the written service fee
adjustment request of Party A, actively negotiate with Party A in good faith in
order to determine a new charge rate or pricing mechanism. Party B will be
deemed as given tacit consent to the requested service fee adjustment if and to
the extent that it fails to replay within ten working days after receiving the
said adjustment notice. If and as requested by Party B, Party A shall also
negotiate with Party B regarding service fee adjustment.

 

11